Citation Nr: 1758373	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to payment of attorney fees in the amount of $2,117.00 from past-due benefits payable to the Veteran as the result of a May 2007 rating decision.

(The Veteran's attorney has requested and been granted an extension of time to submit additional evidence and/or argument with respect to issues of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), a right eye disability, and a bilateral knee disability, entitlement to a rating in excess of 10 percent for hypertension from August 31, 2006, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and basic eligibility for Dependent's Educational Assistance (DEA) under Chapter 35, Title 38, United States Code, prior to August 31, 2006.  Those issues will be addressed later, in a separate decision, after the extension of time has run.)


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  The appellant is his attorney and VA representative.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO determined that the appellant was not entitled to payment of attorney fees in the amount of $2,117.00 from past-due benefits payable to the Veteran as the result of a May 2007 rating decision.

This matter was previously before the Board in November 2010 and February 2014.  On both occasions, it was remanded to the agency of original jurisdiction (AOJ).  The AOJ continued the prior denial and returned the case to the Board.

The matter on appeal has heretofore been broadly characterized as "eligibility for payment of attorney fees from past-due benefits."  For purposes of clarity, the issue has been recharacterized as set forth above, on the title page, to more precisely identify the particular matter in controversy.


FINDINGS OF FACT

1.  By a March 2003 rating decision, the RO, in pertinent part, granted service connection for hypertension, evaluated as 10 percent disabling, effective August 17, 2001, and denied service connection for a kidney condition.

2.  In December 2003, the Veteran and the appellant entered into a contingency fee agreement providing that the Veteran would pay the appellant a fee equal to 20 percent of past-due benefits awarded on the basis of the Veteran's claims.

3.  In January 2004, the Veteran, through the appellant, filed a notice of disagreement (NOD) with the March 2003 rating decision, expressing dissatisfaction, in pertinent part, with the rating and effective date assigned for hypertension and the denial of service connection for a kidney condition; he perfected an appeal of those issues by filing a substantive appeal in September 2004, following issuance of a statement of the case (SOC) in August 2004.

4.  In May 2007, while the appeal of the aforementioned issues was pending, the RO entered a rating decision granting service connection for a kidney condition (chronic renal insufficiency), and assigning a 60 percent rating therefor (evaluated as chronic renal insufficiency with hypertension under the provisions of 38 U.S.C.A. § 4.115), effective December 15, 2005.

5.  As a result of the RO's May 2007 rating decision, the Veteran was found eligible for past-due benefits in a net amount of $10,585.00; 20 percent of that is $2,117.00.

6.  The NOD underlying the RO's May 2007 award was filed prior to June 20, 2007.

7.  At the time of the May 2007 rating decision, the Board had not promulgated a final decision with respect to issue(s) that gave rise to the past-due benefits here in question.





CONCLUSION OF LAW

The criteria for payment of attorney fees to the appellant in the amount of $2,117.00 from past-due benefits payable to the Veteran as the result of a May 2007 rating decision have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

A.  Contested Claims Procedures

Claims for payment of attorney fees from past-due benefits are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  See, e.g., Cornell v. McDonald, 28 Vet. App. 297, 305-06 (2016).  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.100-19.102; see also 38 C.F.R. §§ 20.500-20.504.

Under applicable regulations, all interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of an NOD in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the SOC.  38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

In the present case, all of the aforementioned requirements have been fully satisfied.  Moreover, the Board has determined that the matter on appeal must be fully resolved in the Veteran's favor.  Consequently, because there is no risk of prejudice to the Veteran, remanding the case to afford him additional due process would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The appellant has been notified of the reasons for the denial of the claim here at issue, and has been afforded ample opportunity to present argument with respect to this matter.  No further corrective action is necessary.

B.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A.  However, VA's duties to notify and assist do not apply to cases where the applicant is not seeking disability compensation benefits under Chapter 51, Title 38, United States Code, but rather is seeking a decision regarding how benefits will be distributed under another chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Inasmuch as matter here at issue arises under Chapter 59 and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.




II.  The Merits of the Appeal

A claimant is permitted to retain a VA-accredited attorney for the preparation, presentation, and prosecution of claims under laws administered by the Secretary.  38 U.S.C.A. § 5904(a).  

Under the law as it existed prior to December 22, 2006, attorneys could not charge fees for services provided to VA claimants until after the Board had first made a final decision in the case.  See 38 U.S.C.A. § 5904(c)(1), (c)(2) (West 2002); 38 C.F.R. § 20.609(g) (2006).  On December 22, 2006, the law governing the circumstances under which attorney fees may be charged was amended.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).

Pursuant to the amended law, attorneys may charge claimants or appellants for representation provided that after an AOJ has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit:  (1) an NOD has been filed with respect to that decision on or after June 20, 2007; and (2) the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 C.F.R. § 14.636(c).

In cases in which an NOD was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (1) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (2) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2).

In the present case, the record reflects that in March 2003, the RO entered a rating decision that, in pertinent part, granted service connection for hypertension, evaluated as 10 percent disabling, effective August 17, 2001, and denied service connection for a kidney condition.  In January 2004, the Veteran, through his attorney (the appellant), filed an NOD with the March 2003 rating decision, expressing dissatisfaction, in pertinent part, with the rating and effective date assigned for hypertension and the denial of service connection for a kidney condition.  He perfected an appeal of those issues by filing a substantive appeal in September 2004, following issuance of an SOC in August 2004.  See 38 U.S.C.A. § 7105.

In May 2007, while the appeal of the aforementioned issues was pending, the RO entered a rating decision granting service connection for a kidney condition (chronic renal insufficiency), and assigning a 60 percent rating for chronic renal insufficiency with hypertension, effective December 15, 2005; which subsumed the prior 10 percent rating for hypertension.  See 38 U.S.C.A. § 4.115 (providing that hypertension and kidney disease are to be separately rated only if a kidney is absent or chronic renal disease has progressed to the point of requiring regular dialysis).  As a result of the RO's decision, the Veteran was found eligible for past-due benefits in a net amount of $10,585.00.

In December 2003, the Veteran and the appellant had entered into a contingency fee agreement providing that the Veteran would pay the appellant a fee equal to 20 percent of past-due benefits awarded on the basis of the Veteran's VA claims.  Twenty percent of $10,585.00 is $2,117.00; the amount of the attorney fees here at issue.

As noted previously, in order for attorney fees to be payable for past-due benefits in cases in which an NOD was filed on or before June 19, 2007, attorneys may charge fees only for services provided after a final decision has promulgated by the Board with respect to the issue, or issues, involved in the appeal.  Here, the NOD underlying the RO's May 2007 award was filed in January 2004-years prior to June 19, 2007-and at the time of the May 2007 rating decision the Board had not promulgated a final decision with respect to issue(s) that gave rise to the past-due benefits here in question.  On these facts, there is no legal theory that would permit an award of attorney fees based on the past-due benefits here at issue.  The appellant's claim must be denied as lacking legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to attorney fees in the amount of $2,117.00 from past-due benefits payable to the Veteran as the result of a May 2007 rating decision is denied.



	                        ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


